Citation Nr: 1422734	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from March 1974 to January 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In May 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  At his hearing, the Veteran submitted additional relevant medical evidence with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  Thus, the Board has jurisdiction to consider his claim on appeal.  38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During his Board hearing, the Veteran testified that he received regular psychiatric treatment at New York Harbor Health Care at the VA medical center (VAMC) on 23rd Street and First Avenue.  The Veteran's electronic and paper claims files contain outpatient medical records from that facility dated to November 2011.  VA has a duty to obtain the outstanding records.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(2) (2013).

The Veteran also reported that he applied for Social Security Administration (SSA) disability benefits in late 2010 or 2011 but had not received a decision on his claim.  VA has an obligation to obtain any SSA decisions and the underlying records considered in those decisions.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  To date, however, a copy of the Veteran's SSA records has not been associated with the claims file.

An additional medical opinion is warranted to reconcile the Veteran's divergent psychiatric diagnoses and determine their etiology.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA psychiatric treatment since November 2011.

2.  Obtain all decisions and underlying documents considered in decisions regarding the Veteran's application(s) for SSA disability benefits.  

3.  If any requested records cannot be obtained, notify the Veteran of the attempts made and of what additional actions will be taken with regard to his claim.

4.  Refer the Veteran's claims file and a copy of this remand to a VA psychiatrist who preferably has not previously evaluated him.  The physician-examiner should review the claims file and provide an opinion as to the etiology of the Veteran's current psychiatric disability (or disabilities).  (A clinical evaluation should be scheduled only if deemed warranted by the physician-examiner.)  

The examiner should address the following:

a. Does the Veteran have a bipolar disorder, or another diagnosed psychiatric disability (or disabilities)?

b. If so, is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability or disabilities (any psychiatric disability diagnosed since May 2008) had its onset in service, or is otherwise the result of a disease or injury in service (including the findings noted in the October and November 1976, and January 1977, service treatment records). 

c. In formulating the above opinions, the physician-examiner should specifically acknowledge and discuss all psychiatric diagnoses provided since May 2008, and the Veteran's reports of psychiatric symptoms in service and ever since that time.

d. The examiner should provide reasons for each opinion given.  The examiner is particularly requested to address the opinion rendered by the VA examiner in December 2008 (to the effect that the Veteran did not meet the diagnostic criteria for a bipolar disorder and had alcohol dependence, a substance-induced mood disorder, and gambling addiction that were not related to his active military service); and the Veteran's treating VA psychiatrist in March 2012 (to the effect that the Veteran had a bipolar disorder that was independent of alcohol abuse).

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

f. The absence of evidence of treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

g. The examiner is advised that the Veteran is competent to report in-service psychiatric problems, his symptoms and history, and such reports, including those of a continuity of psychiatric symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

h.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



